Citation Nr: 0900142	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-41 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a 
gunshot wound to the right torso.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

This case was the subject of a Board remand dated in May 
2007. 


FINDINGS OF FACT

1.  Clinical medical evidence clearly and unmistakably 
demonstrates the presence of a gunshot wound to the right 
torso prior to service.

2.  The competent medical evidence demonstrates clearly and 
unmistakably that the veteran's gunshot wound to the right 
torso was not permanently worsened during active service or 
as a result of any incident of service.

CONCLUSION OF LAW

A pre-existing gunshot wound to the right torso was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1111, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  However, element (4), the 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (as it amends § 
3.159(b)(1), effective May 30, 2008).

June 2003 and May 2007 VCAA letters explained the evidence 
necessary to substantiate the veteran's claim for service 
connection for residuals of a gunshot wound to the right 
torso.  These letters also informed him of his and VA's 
respective duties for obtaining evidence.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  In VCAA 
letters dated in May 2007 and July 2008, VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date 
upon the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Because the Board has herein denied the 
veteran's claim for service connection, the rating and 
effective date aspects of the claim are moot.  Accordingly, 
any deficiency with respect to notice addressing disability 
ratings or assignment of effective dates constitutes no 
more than harmless, non-prejudicial error.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement 
was harmless error.  Although all required aspects of VCAA 
notice were not completed prior to the initial 
adjudication, the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of 
his claim and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims files contain the 
veteran's statements in support of his claim.  The Board 
has reviewed such statements and concludes that he has not 
identified further relevant available evidence not already 
of record.  The Board has also reviewed the medical records 
for references to additional treatment reports not of 
record for the time period at issue, but has found nothing 
to suggest that there is any outstanding available evidence 
with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been 
obtained.  There is no indication in the claims files that 
there are additional available relevant records that have 
not yet been obtained.

Law and Regulations

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131.  With chronic 
disease shown as such in service so as to permit a finding 
of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when 
examined and accepted into the service except for defects 
or disorders noted when examined and accepted for service.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  Id. 

To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, the Department of Veterans Affairs (VA) 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase 
in a disability in service, the burden shifts to the 
government to show a lack of aggravation by establishing by 
clear and unmistakable evidence "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service 
and post-service medical treatment may be considered as 
part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
presumption of service connection for colon disability to 
be rebutted by clear and convincing evidence in the form of 
absence of post-war medical records of treatment for colon-
related problems for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, 
the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Background

Private hospital records of treatment in March 1970 
indicate that the veteran was admitted for emergency 
treatment for a gunshot wound to the right lateral anterior 
chest.  The wound was explored, but the bullet was not 
removed because further exploration of the wound was felt 
not advisable.  X-rays revealed no evidence of rib 
fractures, pneumothorax or pleural effusion.  The bullet 
was noted to have likely passed through the liver.  The 
diaphragm remained symmetrical and the mediastinum remained 
in the midline.

At a pre-service entry examination in January 1973, 
clinical evaluation of the veteran's chest, upper 
extremities, spine and other musculoskeletal systems was 
indicated to be normal.  He provided a history of having 
been shot in the right chest.  The reviewing physician 
commented that the veteran had received a gunshot wound to 
the chest two years ago, with no permanent damage.

In a report of medical history provided in connection with 
the veteran's October 1975 service separation examination, 
the veteran wrote that he had been shot in the chest in 
1971, and the bullet had not been removed.  The reviewing 
physician noted that the veteran had pain in the right 
thorax secondary to a gunshot wound in 1971.   Although the 
writing is not entirely legible, the reviewing clinician's 
notation appears to indicate that the veteran had some 
residual pain.  On separation examination in October 1975, 
a well-healed scar of the right anterior thorax was noted.  
The scar was circular and 1 cm in length.  Clinical 
evaluation of the chest, upper extremities, and other 
musculoskeletal system was otherwise indicated to be 
normal.  

Service treatment records reveal that in November 1975 the 
veteran complained of pain in his right flank.  He provided 
a history of having received a gunshot wound two years 
prior.  An X-ray was normal except for revealing a foreign 
body, possibly a bullet, in the right flank.  The 
assessment was "[p]rob. muscular."  He was referred to the 
surgical clinic, but there is no indication or contention 
that surgery to remove the bullet was performed during 
service.

The veteran separated from service in March 1976.

At a VA pension examination in April 1995, conducted 
primarily for the purpose of evaluating residuals of a 
post-service stroke, the veteran was noted to have received 
a gunshot wound to the right lower chest in about 1970.  
The examiner noted that the gunshot wound was clinically 
asymptomatic, although on X-ray the veteran had retained a 
metallic fragment in the area of the liver. 

In a progress note dated in February 2003, S.B., M.D., 
noted that the veteran had a gunshot wound when he was very 
young, and that the veteran noted some discomfort whenever 
he moved his right upper extremity with extreme flexion, 
extension and abduction.  He recounted that the veteran 
"has been told that the bullet has moved some." 

In a record of treatment dated in April 2003, Dr. S.B. 
noted that the veteran had discomfort in the right thoracic 
area that was worsened by extreme motions of flexion, 
extension and abduction of the right upper extremity.  The 
veteran was noted to believe that this may be related to a 
gunshot wound that occurred in a about 1970.  Dr. S.B. 
recounted that the veteran underwent surgical exploration 
at the time, but the bullet was not identified.  The 
assessment was right thoracic pain that may have resulted 
from a gunshot wound to the right chest decades ago.  Dr. 
S.B. opined that no specific treatment was available, and 
that the veteran could use over-the-counter anti-
inflammatory medicines.  

In a letter dated in August 2004, Dr. S.B. wrote that the 
veteran suffered a gunshot wound to the chest in 1969 
[sic].  He elaborated that "[s]trenuous activity, such as 
occurs with training and work duties in the armed forces, 
more likely as not exacerbated the symptoms related to the 
injury."

In a letter dated in May 2005, Dr. S.B. wrote that the 
veteran suffered a gunshot wound in 1969 [sic].  He opined 
that "[a]s a result, he has experienced pain that is 
worsened by any turning of the torso to the left or right, 
reaching over the head, bending forward, and walking 
moderate distances."  

In a report of a VA chest X-ray taken in October 2005, 
there was noted a metallic foreign body projecting over the 
lateral aspect of the liver, which appeared to be a bullet.

At a VA examination in August 2008, the examiner reviewed 
the claims file and recounted an accurate medical history 
with respect to the veteran's pre-service bullet wound, 
what was shown in the service treatment records, and post-
service records of treatment and examination.  After 
examination of the veteran, her impression was gunshot 
wound to the right torso in 1970, status-post exploratory 
surgery without removal of retained foreign body; currently 
symptomatic symptoms of muscle tenderness.  In her 
concluding opinion, the examiner wrote as follows:

In review of the claims file as documented in 
the history the examiner notes that the gunshot 
wound occurred three years prior to the veteran 
entering military service.  Though the veteran 
was seen in the service in 1975 for this 
complaint and also complained of this pain on 
his 1975 periodic exam there is no further 
medical documentation in the claims file to 
indicate that this condition was [a] chronic 
medical problem as the medical record was silent 
between 1976 and 2003.  Also the examiner notes 
the 1995 [VA pension] exam stating that the 
veteran was asymptomatic.

Therefore, it is the opinion of this examiner 
that the veteran has right sided torso pain that 
is at least as likely secondary to his gunshot 
wound to the right torso that occurred in 1970 
prior to his military duty.  However, the 
examiner also opines that it is less likely than 
not that the gun shot wound is etiologically 
related to his service in the military including 
aggravation of the condition as the condition did 
not occur in the military, within one year after 
the military, nor is there documentation 
confirming aggravation by the military service.  

Discussion

At the pre-service entrance examination in January 1973, 
clinical evaluation of the chest, spine, upper extremities 
and other musculoskeletal systems was indicated to be 
normal, though the veteran provided a history of having 
been shot in the right chest years earlier.  The reviewing 
physician commented that the veteran had received a gunshot 
wound to the chest two years ago, with no permanent damage.  
Since no past gunshot wound to the right torso, nor 
residual thereof, was clinically noted upon entry into 
service, the presumption of soundness applies in this case.  
See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  However, as 
discussed below, the presumption of soundness on entrance 
to service as to a gunshot wound to the right torso is 
rebutted by clear and unmistakable evidence that such 
gunshot wound pre-existed service, and clear and 
unmistakable evidence that such gunshot wound was not 
aggravated by service.

Private medical records dated in March 1970 clearly and 
unmistakably establish that the veteran sustained a gunshot 
wound to the right torso prior to service, and that the 
bullet was not removed.  The bullet in the veteran's torso 
was noted by X-ray during service, and there is no dispute 
that the bullet was a residual of the veteran's March 1970 
pre-service gunshot wound.  The bullet remained in the 
veteran's torso as of the date of the veteran's August 2008 
VA examination.

Additionally, the competent medical evidence demonstrates 
clearly and unmistakably that the veteran's gunshot wound 
to the right torso was not permanently worsened during 
active service.  Although the veteran complained of right 
torso pain on one occasion in service, the condition is not 
shown to have required other than over-the-counter 
medication.  The record does not contain any complaints or 
findings relative to the gunshot wound after service until 
February 2003, and the gunshot wound was specifically found 
to be asymptomatic over 19 years after active service at 
the April 1995 VA pension examination.  The April 1995 VA 
examiner noted a bullet was lodged in the veteran's torso, 
but found the gunshot wound to be asymptomatic.  The Board 
finds that this is of great probative weight in this 
regard.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (holding presumption of service connection for colon 
disability to be rebutted by clear and convincing evidence 
in the form of absence of post-war medical records of 
treatment for colon-related problems for period of over 40 
years).  An August 2008 VA examiner likewise found that the 
condition was not likely aggravated by military service, 
based on physical examination of the veteran, and a review 
of the pre-service records of injury in March 1970, the 
service treatment records, and post-service records of 
treatment including the April 1995 pension examination.  

The Board acknowledges the letters and treatment records of 
Dr. S.B., but these records indicate at most that symptoms 
of the bullet wound were exacerbated by activities such as 
those that would typically occur during military duty.  He 
did not opine that the underlying condition chronically 
worsened during or as a result of the veteran's active 
service, and did not even directly opine that the veteran 
experienced symptoms of the gunshot wound during active 
service.  His statements do not constitute evidence, and do 
not appear to be intended to constitute evidence, of the 
effect of the veteran's active service on the underlying 
permanent residuals of the pre-service bullet wound.

The Board acknowledges the lay contentions of the veteran 
and others in this matter (see multiple letters received in 
July 2005) that the veteran experienced symptoms of his 
pre-service bullet wound during service.  For example, a 
letter from the veteran's father received in July 2005 
indicates that the veteran would sometimes complain of pain 
on the right side of his chest during service after 
physical training or drills, changing flat tires, or 
digging foxholes.  It is not disputed, and it is shown in 
the service medical records, that the veteran experienced 
pain to the right chest during service.  However, the lay 
observations of the veteran, his father, and other lay 
persons, are of no probative value as to whether residuals 
of the pre-service gunshot wound permanently worsened 
during service, and the Board may not accept unsupported 
lay speculation with regard to such medical issues.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  The lay evidence does help 
to corroborate that the veteran may have experienced 
symptoms of the pre-service gunshot wound during service, 
but is of no probative value as to the medical matter of 
whether the condition permanently increased in severity 
during service or was permanently worsened due to any 
incident of service.

Because the evidence shows clearly and unmistakably that 
residuals of the veteran's pre-service gunshot wound to the 
right torso pre-existed service, and shows that such 
residuals clearly and unmistakably were not aggravated by 
active service, the presumption of soundness with respect 
to the veteran's in-service residuals of a gunshot wound to 
the right torso is rebutted.  See 38 U.S.C.A. § 1111; see 
also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003.  

Where a pre-existing disability is established, service 
connection may not be established on the basis of 
incurrence.  Rather, a claim for service-connected 
aggravation is for consideration.  As to the merits of the 
veteran's claim for service connection based on aggravation 
of the pre-existing gunshot wound to the right torso, for 
essentially the same reasons that the presumption of 
soundness is rebutted by clear and unmistakable evidence, 
the Board finds that the competent medical evidence 
demonstrates that the veteran's pre-service gunshot wound 
to the right torso underwent no increase in severity during 
service and was not permanently worsened by any incident of 
service.  The absence of any treatment for the condition 
for decades after service, the fact that it was found 
asymptomatic at a VA pension examination in April 1995, and 
the August 2008 VA examiner's opinion weigh very heavily 
against the claim.  Accordingly, entitlement to service 
connection for residuals of a gunshot wound to the right 
torso is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a 
gunshot wound to the right torso is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


